Title: To George Washington from Nathanael Greene, 11 November 1782
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     Head Quarters, South Carolina, November 11th, 1782.
                  
                  I have the honor to enclose your Excellency the returns of this Army for the Month of October.
                  In my next dispatch perhaps I may have the pleasure to congratulate you on the evacuation of Charles Town.  This event I expected would have taken place long before this, but some particular circumstances have occurred to prevent it; and I believe they will not leave this Country untill about the 20th or 21st instant.  The report is, that they will move off in three divisions; one for the West Indies, another for New York, and the third for Halifax.
                  Your Excellency’s Letter of the 23d, of September I have had the honor to receive and will answer it particularly at another time.  I have the honor to be with very great respect and esteem, Your Excellency’s most obedient and most humble servant,
                  
                     Nath. Greene
                     
                  
               